I concur in the opinion of Mr. Justice McDONOUGH. I also go a step further.
I think Mr. Justice Pratt during the time he held the status of absent on leave could not be functionally present on the court. But he was in fact acting as a member of this court subsequent to his being granted a leave of absence under Chap. 105, Laws of Utah 1941, whether or not he of right should have so acted. Chap. 105, Laws of Utah 1941, enabled him to functionally absent himself for the period designated in said law without peril of losing his office on the ground that he was not performing his function as a judge or that he had abandoned the office because the nature of his military duties made it impossible to carry on the two jobs. By the same token he could not by choice come back and serve on the court whenever he might feel so inclined after the time he had asked and was granted leave of absence and assumed his military duties. But when he did act after such time bona fide and without objection from and apparently with the sanction of the members of this court he did so under a color and belief of his right to do so and thus was de facto functionally a part of the court. For the above reasons I think his action in joining in the decisions he did are valid and for that reason and the reasons set out by Mr. Justice McDONOUGH I concur in the order denying the petition for rehearing.
PRATT, J., on leave of absence. *Page 465